DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments12
I. 101
Claim 1 continues to be directed towards sorting transactions based on criteria. Specifically, there are a set of rules that determine where transactions are to be sorted. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

IA. Examiner’s Unchallenged Four (4) Pieces of Evidence
Applicant submits that the claims as a whole improve computer technology. Rm. at 8 (citing instant Spec. at 0020, 0023, 0025). Examiner notes these are the same arguments, or similar arguments as before and Applicant relies on essentially the same paragraphs. Rm. 2 at 7 (citing instant Spec. at 0019, 0023-0025). That is, Applicant again submits there is an improvement to computer technology following faster transaction times.
Given that Applicant has a similar (if not identical) arguments and given that Applicant did not respond to Examiner’s contentions, the Examiner submits as follows.
On 03/25/2021 in Final Rejection, the Examiner wrote:
Examiner has taken note; however, there is a genuine dispute of material fact. Yaga discloses the following:
Transactions Per Second – Transaction processing speed is highly dependent on the consensus model used. Currently transactions on many permissionless blockchain networks are not executed at the same pace as other information technology solutions due to a slow publication time for blocks (usually in terms of seconds, but sometimes minutes). Thus, some slowdown in blockchain dependent applications may occur while waiting for data to be posted. One must ask if their application can handle relatively slow transaction processing?
(Id. at p. 44-45)
The instant claims are well known routine and convention in view of Yaga. The instant claims are just removing the plurality of blockchain nodes (i.e. consensus model) and managing the ledger locally. See generally Yaga at p. 18 (discussing consensus model). That is, Applicant’s instant claims are a single computer acting similar to or as a permissionless network or No Trust network. (Yaga at p. 38, 53.)
Therefore, there is no improvement to technology as speeding up blockchain transactions by removing a plurality of nodes (i.e. no consensus) is old within the art.
Additionally, the Examiner enters into the record “Banking on Stone Money: Ancient Antecedents to Bitcoin” by Fitzpatrick et al. which analogizes Bitcoin to Stone Money.
Additionally, the Examiner enters into the record “Brief History of Encryption” by Pandya et al. which discloses that cryptography goes back to 1900 BC from the Egyptians.
Additionally, the Examiner enters into the record “Handbook of Applied Cryptography” by Menezes which discloses cryptography dating back 4,000 years ago to the ancient Egyptians. (Id. at p. 1.)

Id. at paras. 4–9 (emphasis in original; citations in original).
Simply put, Examiner documentary evidence goes unchallenged under Step 2A. As such, Examiner maintains there is no improvement to computer technology in view of the documentary evidence. Under Step 2B and in view of the documentary evidence, the claims are well known routine and conventional.

IB. Applicant’s Additional Arguments under 101
Under Step 2A, Applicant cites series of cases; however, Applicant does not discussed the facts of the case. (Rm. at 10.) Applicant goes on to note that “blockchain storage capabilities” are improved. (Rm. at 13.) Examiner submits again that they fail to explain away the Examiner’s position in view of the at least four (4) pieces of documentary evidence adduced by Examiner.
Applicant cites to Example 41 of the slides. (Rm. at 14.) Examiner submits that the instant case is distinguished as the power point slides do not have background nor do they provide a context for claim construction. Further, Example 41 is directed towards a “plaintext word signal” and not a database. The fact pattern is different. 

II. 103
Moot new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a product. Claims 8-14 are directed to a method. Claims 15-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards maintaining data in storage, which is an abstract idea of organizing human activity. Claims recite “receiving...from a client, a set of user-defined rule that specify which transactions are recorded in which blockchains; receiving, at the device, a transaction from a transaction source; verifying, by the device, the transaction source...based on the set of rules and a property of the transaction, determining, by the device, a blockchain from a plurality of blockchains to record the transaction, each of the plurality of blockchains being stored...and recording...the transaction to the determined blockchain in the memory of the device.” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract ideas (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed towards cryptographic operations per the language of “hashing the transaction” which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as device, memory, processor merely uses a computer as a tool to perform an abstract idea(s). Specifically, the device, memory, processor performs the steps or functions of “receiving...from a client, a set of user-defined rule that specify which transactions are recorded in which blockchains; receiving, at the device, a transaction from a transaction source; verifying, by the device, the transaction source...based on the set of rules and a property of the transaction, determining, by the device, a blockchain from a plurality of blockchains to record the transaction, each of the plurality of blockchains being stored...and recording...the transaction to the determined blockchain in the memory of the device.” as a tool to implement the abstract idea(s). This does not integrate the abstract idea(s) into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea(s). Operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea(s) to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea(s) with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea(s) in some other meaningful way beyond generally linking the use of the abstract ideas to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea(s), and the claims are directed to an abstract idea(s).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional Choose an item. of using a “receiving...from a client, a set of user-defined rule that specify which transactions are recorded in which blockchains; receiving, at the device, a transaction from a transaction source; verifying, by the device, the transaction source...based on the set of rules and a property of the transaction, determining, by the device, a blockchain from a plurality of blockchains to record the transaction, each of the plurality of blockchains being stored...and recording...the transaction to the determined blockchain in the memory of the device.” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea(s) of mathematical concepts and organizing human activity. As discussed above, taking the claim elements separately, the device, memory, processor performs the steps or functions of “receiving...from a client, a set of user-defined rule that specify which transactions are recorded in which blockchains; receiving, at the device, a transaction from a transaction source; verifying, by the device, the transaction source...based on the set of rules and a property of the transaction, determining, by the device, a blockchain from a plurality of blockchains to record the transaction, each of the plurality of blockchains being stored...and recording...the transaction to the determined blockchain in the memory of the device.”. These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claims merely recite the concept(s) of mathematical concepts and organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract ideas. The use of a computer or processor to merely automate and/or implement the abstract ideas cannot provide significantly more than the abstract ideas itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims further describe the abstract ideas of organizing human activity and mathematical concepts. Claims 2, 9, 16 further describe a unique identifier that is associated with a data store that does not improve computer functionality. Claims 3, 10, and 17 authenticate a user which daisy chains the abstract idea of a storing data. Claim 4, 11, and 18 describe data. Claims 5, 12, and 19 describe the data store. Claims 6, 13, and 20 encrypt data which is mathematical in nature. Claims 7 and 14 provide confirmation.
The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-9, 11-12, and 15-16, and 18-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Beecham et al. US20190288850 in view of Yaga et al. NIST.IR.8202 in view of Ahmed et al. US9032247.
Regarding claims 1, 8, and 15 Beecham teach at least two remote databases that partition data based on user policies as follows:
receiving [client side] from a client (Fig. 1 Item 12 “Client”), a set of user-defined rules (Fig. 8 Item 206 “obtain data policy”; 0202, 0203-0204 (explaining policy to separate between high security and level security)) that specify which transactions are recorded in which blockchains (0010 “blockchains”, 0036 “store a portion of the data [from] client”, 0080, 0081; compare Fig. 8 Item 210 (storing in “first remote database”) & 0205 with Fig. 8 Item 212 (storing in “second remote database”) & 0205; see also 0206 (contemplating different types of databases such as “relational database or other type of database”))
Note: Examiner submits that Beecham contemplates broadly with the use of the plurality of databases. See id. at 0205-0206 (“[S]ome embodiments may store [] in the first remote database[.] *** [T]he secure second remote database may be another relational database or other type of database[.]”) (Examiner’s underlining).
receiving, at the device, a transaction from a transaction source (Fig. 2 Item 50; 0059-0061 (discussing client device interfacing with DBs 14/16; 0099 (receiving write command); see also 0047 (discussing role of the translator 20); 
(Note: Examiner is taking in light of Spec. “transaction” as operation, not as a financial transaction. See, e.g., instant PGPUB at 0025; see also Yaga at p. 9 (defining transaction as term of art). Similarly, transaction source is taken as “a source of a transaction” or “a source of the operation”.)
[indexing] the transaction source by hashing (0212 “tenant identifier...for a given tenant consistently hashes to the same pointer”; see also 0033 (defining tenant as those who “access resources on the computing hardware”), 0211 (indexing “without revealing [] information” with hash); 0213 (indexing based on value))...
based on the set of rules (Fig. 8 Item 206 “obtain data policy”; 0202, 0203-0204 (explaining policy to separate between high security and level security)) and a property of the transaction (0211 (indexing based on hash), 0213 (indexing based on hash)), determining, by the device, a blockchain from a plurality of blockchains to record the transaction (Compare Fig. 8 Item 210 (storing in “first remote database”) & 0205 with Fig. 8 Item 212 (storing in “second remote database”) & 0205; see also 0206 (contemplating different types of databases such as “relational database or other type of database”)),
recording...the transaction to the determined blockchain in the memory of the device (0010 “blockchains”, 0036 “store a portion of the data [from] client”, 0080, 0081).

Although Beecham teaches user hashes, Beecham does not expressly teach verification with hashes. While Beecham teaches policy definition, Beecham does not teach policy definition on server side.
Yaga teaches (i) permissioned chains which may be centralized and (ii) block verification with hashes as follows:
verifying [block data on the blockchain with a hash] (p. 8 “Securing the block data”)
locally by the device...each of the plurality of blockchains being stored locally in a memory of the device; and (pp. 5-6 permissioned “centralized” chains) (Note: Examiner submits that the published blockchain on permissioned chains can be a central authority; see also p. 6 “single entity controls”.)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the (i) blockchain algorithms, which utilize “consensus algorithms”, Beecham at 0080, and (ii) decentralized storage, see Beecham at 0281, with the permissioned framework of Yaga (p. 5) and the centralized (i.e., just one server) framework of Yaga (p. 13 (“just one server”)). The proposed modification would be turning the distributed storage of Beecham into a single server with two remote databases.
A POSITA would be motivated to modify Beecham in this way since permissionless blockchains have “slow publication time for blocks[.]” Yaga at p. 44; see also id. at p. 5 (requiring “expense or maintenance of resources”).


    PNG
    media_image1.png
    891
    1048
    media_image1.png
    Greyscale

Figure 1 reproduced from Beecham at Fig. 1 (Examiner's annotations).

While Beecham teaches policy definition client side with the translator 20 that acts like a switch, see Id. at 0046, neither Beecham nor Yaga teach server-side policy definitions.
Ahmed teaches multilayered architecture for databases while teaching that rules may be defined server side as follows:
routing to databases based on rules located server side (Fig. 1 Item 130, Fig. 2 Item “rule...end” & $db.setTarget; col. 5 ll. 59-67, col. 6 ll. 18-24; see generally Fig. 1 (showing layers) & col. 4 (explaining layers))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Beecham-Ahmed, which utilizes client-side rules, with the teachings of Ahmed, which utilizes server-side rules through “an intermediate database management layer 120,” see Ahmed at col. 4, as this would provide “several advantages [such as (i)] not requir[ing] modification [of the application and (ii) sending] commands...seamlessly...to an appropriate database.” Id. at col. 4.

Regarding claims 2, 9, and 16 Beecham teaches:
generating an incremental, unique identifier; and (Fig. 7 Item 182, 186; Title above 0164 “Generation”, 0164, 0171, 0177, 0182)
associating the incremental, unique identifier to the transaction (0182).

Regarding claims 4, 11, and 18 Beecham teaches:
wherein the property includes one or more of an entity associated with the transaction, a source of the transaction, an amount of the transaction, or a party to the transaction (0212 “tenant identifier...for a given tenant consistently hashes to the same pointer”; see also 0033 (defining tenant as those who “access resources on the computing hardware”), 0211 (indexing “without revealing [] information” with hash); 0213 (indexing based on value)).

Regarding claims 5, 12, and 19 Beecham teaches:
wherein the transaction is immutable after the transaction is recorded in the blockchain (0078, 0082).

Claims 3, 10, and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Beecham, Yaga, and Ahmed in view of Zhang et al. (US20190238550A1) (“Zhang”).
Regarding claims 3, 10, and 17 Beecham teaches:
wherein the blockchain is a first blockchain (Compare Fig. 8 Item 210 (storing in “first remote database”) & 0205 with Fig. 8 Item 212 (storing in “second remote database”) & 0205; see also 0206 (contemplating different types of databases such as “relational database or other type of database”), wherein the program further comprises sets of instructions for:
Beecham does not teach:
in the memory of the device [local]; 
receiving a request from a client device to access [a blockchain network] 
determining whether a user of the client device is authorized to access [the blockchain network] 
based on the determination, providing access the user of the client device access [the blockchain network]. 
Yaga teaches:
in the memory of the device [local]; (pp. 5-6 permissioned “centralized” chains) (Note: Examiner submits that the published blockchain on permissioned chains can be a central authority; see also p. 6 “single entity controls”.)
Neither Beecham, Yaga, nor Ahmed teach:
receiving a request from a client device to access [a blockchain network] 
determining whether a user of the client device is authorized to access [the blockchain network] 
based on the determination, providing access the user of the client device access [the blockchain network]. 

Zhang teaches:
receiving a request from a client device to access [a blockchain network] (Zhang Fig. 7 Item 701-702; 0081-0082)
determining whether a user of the client device is authorized to access [the blockchain network] (Fig. 7 Item 701-702; 0081-0082)
based on the determination, providing access the user of the client device access [the blockchain network]. (Fig. 7 Item 701-702; 0081-0082)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Beecham, Yaga, and Zhang with the teachings of Zhang in order to limit who may or may not use the blockchain. (Zhang at 0002-0004.)

Claims 6, 13, and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Beecham, Yaga, Ahmed, in view of Smith et al. (US10476847) (“Smith”).
Regarding claims 6, 13, and 20 Beecham teaches:
associated with the transaction source; and (Fig. 1 Item 12 “Client”)
Neither Beecham, Yaga, nor Ahmed teach:
retrieving a key...using the key to decrypt the transaction.
Smith teaches:
retrieving a key...using the key to decrypt the transaction. (Smith Fig. 12A Item 1210, 1230; col. 55 ll. 43-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of Beecham, Yaga, and Ahmed the teachings of Smith in order create an “independent secure channel” (Smith col. 54 ll. 47-67) on the blockchain since the ledger system does not allow for “private sharing of data.” (Smith col. 1 ll. 45-67.)

Claims 7 and 14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Beecham, Yaga, and Ahmed in view of Froeschl et al. (US7032021) (“Froeschl”).
Regarding claims 7 and 14 Beecham teaches:
generating a message acknowledging that the transaction is stored in the blockchain; and (0010 “confirming”)
Neither Beecham, Yaga, nor Ahmed teach:
sending the message to the transaction source.
Froeschl teaches:
sending the message to the transaction source (col. 9 ll. 47-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Beecham, Yaga, and Ahmed with the generation teachings of Froeschl in order to inform users with messages. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.
Additionally, Examiner take Office Notice as sending acknowledge messages are old and well known. That is, it is well known that computer typically provide confirmation messages after performing processes to inform users of the current state. For example, a user may login into an account and the computer, after verifying/authenticating the user, may provide a confirmation of a successful login. The same applies to logging out. 
In the instant case, it would have been obvious to a POSITA to send a confirmation messages to an end user after an DB object as been committed, for example like the committed DB data in Beecham, in order to provide end user status updates. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2004/0098284 A1 Petito (disclosing Client Computer and Database)
US9811863 Marinescu (directed towards first and second databases)
US20200050613 Gauvreau (directed towards SQL of blockchains)
US10628454 Gauvreau (same)
US20180130050A1 Taylor (discloses towards multiple blockchains)
US10579643 Madisetti (discloses multiple blockchain layers)
US10783128 Li (discloses blockchain and rules)
US20190034465A1 Shimamura (discloses multiple blockchains)
US20180260888A1 Subramanya (discloses multiple blockchains)
US20170243193A1 Manian (discloses encrypting blocks on the blockchain)
US9436923 Sriram (directed towards blockchain for assets and supply chain)
US20160098730A1 Feeney (same)
US20170046806A1 Haldenby (directed towards hybrid blockchain with at least a master key)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685          

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
    

    
        1 Remarks (05/25/2021) are herein referred to as “Rm.”
        2 Remarks (02/08/2021) are herein referred to as “Rm. 2”.